Citation Nr: 1821957	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-26 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities to include as secondary to service-connected diabetes mellitus, type II (also claimed as bilateral carpal tunnel syndrome).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. An, Associate Counsel





INTRODUCTION

The Veteran had active duty from November 1969 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

The Veteran initially requested a hearing before the Board at the Waco RO but subsequently withdrew his request. See Correspondences dated July 2014 and December 2016.  The hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e). 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, including the April 2011 medical opinion, the Board finds that remand is necessary before the Board can adjudicate the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  Specifically, an adequate medical opinion addressing the Veteran's contentions must be obtained. 

By way of history, in March 2011, the Veteran filed a claim for service connection for peripheral neuropathy of the bilateral upper extremities.  Then, in September 2011, he indicated secondary service connection for peripheral neuropathy of the bilateral upper extremities as due to his service-connected diabetes mellitus, type II.  His claim for service connection was denied by rating action of September 2011.  

Thereafter, in October 2011, the Veteran filed another claim for service connection for carpal tunnel syndrome of the left wrist and right wrist stating that the bilateral condition was due to or related to his military service.

An April 2011 VA examination report reflects "no evidence to support a diagnosis of diabetic neuropathy of upper or lower extremities."  No opinion was provided by the examiner as peripheral neuropathy was not suspected.  

Subsequently, in July 2011, the Veteran was assessed with "mild right median and ulnar sensory neuropathy at the wrist."  Based on this finding, an addendum opinion was provided in August 2011.  The examiner determined that the Veteran's upper extremity neuropathy (documented as mild right median and ulnar sensory neuropathy at the wrist) was less likely caused by or as a result of service-connected diabetes mellitus, type II.  The examiner noted that the Veteran was a "life-long mechanic, a common etiology for carpal tunnel syndrome."  

Although the August 2011 examiner provided an opinion addressing the Veteran's secondary theory of entitlement, no consideration was given to his contentions of direct service connection.  Additionally, there is no opinion of record discussing the Veteran's service treatment records or his lay assertions that bilateral carpal tunnel syndrome was due to his military job duties. See Statement in Support of Claim dated October 2011.  Accordingly, the Board finds the addendum opinion is inadequate as the examiner did not address direct service connection or take into account the Veteran's reports of symptoms and his history, as well as lay statements of record.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that remand is necessary in order to obtain a new examination and medical opinion in this case. 

As a final matter, the Board observes that the record reflects returned mail and that he recently failed to show for a scheduled VA examination.  In this regard, the Board notes that the Veteran should be notified that it is his responsibility to keep VA apprised of his current address.  Notice means written notice sent to a claimant at his latest address of record. 38 C.F.R. §3.1 (q).  When a veteran has been notified of an examination, and fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b).  Therefore, it is to the Veteran's benefit to keep VA provided with the information necessary to contact him.  He must keep VA apprised of his current contact information, or designate a reliable informant, either his representative or someone in his household, to pass his contact information.

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran and his representative that the Veteran must keep VA informed of the best way to contact him to schedule a VA examination. He should keep VA apprised of his current contact information, or designate a reliable informant, either his representative or someone in his household, to pass his contact information on to VA. Also, inform him that if notice of an examination is sent to his last address of record, and he fails to report for said examination, without good cause, his claim may be denied.

2. Arrange for an appropriate VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's peripheral neuropathy of the bilateral upper extremities (also claimed as carpal tunnel syndrome of the left wrist and right wrist). 

The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  

After reviewing claims file, the examiner should provide an opinion addressing the following:

a) The examiner should provide an opinion as to whether the Veteran has a current diagnosed disability of peripheral neuropathy of the bilateral upper extremities (also claimed as carpal tunnel syndrome of the left wrist and right wrist). 

b) For each such diagnosed condition, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had onset in service or is directly linked to the Veteran's time on active duty. 
 
c) The examiner is asked to specifically address whether each diagnosed condition is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II.

d) The examiner is also asked to specifically address whether each diagnosed condition is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected diabetes mellitus, type II.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examination opinion must reflect consideration of the lay statements of record setting forth a complete rationale for all findings and conclusions.  

3. After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

